OetoN, J.
This action was tried before a justice of the peace and a jury. At two o’clock in the forenoon the jury brought in their verdict for the plaintiff of $15, and were discharged. Immediately on the coining in of this verdict, the justice, without adjournment even, left his office and went to his home, and did not return again to his office until four o’clock in the afternoon of the same day. He did not declare or pronounce, render or enter, any judgment in the case until that time, and then rendered and entered judgment for *356the plaintiff on said verdict for $15 damages and costs. On certiorari the circuit court affirmed the judgment of the justice as to the damages, and modified it as to the costs.
The point is made that the justice lost jurisdiction to render the judgment by delay, and that the judgment is therefore void. The statute (sec. 3662, R. S.) provides that “ in all cases where a verdict shall be rendered in favor of either party, the justice shall forthwith render judgment and enter the same in his docket.” The word forthwith in this statute has been construed in the most emphatic manner to mean instcmter by this court in several cases, and it is no longer an open question. McNamara v. Spees, 25 Wis., 539; Perkins v. Jones, 28 Wis., 243; Wearne v. Smith, 32 Wis., 412; Kleinsteuber v. Schumacher, 35 Wis., 608. Fourteen hours’ delay in rendering and entering judgment under this statute is far beyond instanter, by the most liberal construction. The justice clearly lost jurisdiction to render the judgment, and it is therefore void.
By the Gourt.— The judgment of the circuit court is reversed, and the cause remanded with directions to reverse the judgment of the justice.